Order entered August 17, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-01327-CV

             IN THE INTEREST OF M.S. AND M.S., CHILDREN, Appellant

                     On Appeal from the 354th Judicial District Court
                                  Hunt County, Texas
                         Trial Court Cause No. 85,193 & 85,127

                                          ORDER
       Before us is the parties’ Joint Motion for Clarification filed August 14, 2018. Concurrent

with this order, this Court issued its memorandum opinion nunc pro tunc and judgment nunc pro

tunc in the above referenced case. Accordingly, the parties’ joint motion is DENIED AS

MOOT.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE